            Case 1:19-cv-04799-ALC Document 38 Filed 10/12/20 Page 1 of 1



                                                               Hogan Lovells US LLP
                                                               390 Madison Avenue
                                                               New York, NY 10017
                                                               T +1 212 918 3000
                                                               F +1 212 918 3100
                                                               www.hoganlovells.com




October 11, 2020

Hon. Andrew L. Carter, Jr.
United States District Court for the Southern District of New York
500 Pearl Street
New York, New York 10007

Re:       Lovati, et al. v. Petróleos de Venezuela, S.A.
          S.D.N.Y. Docket No. 1:19-cv-04799-DAB

Dear Judge Carter:

This firm represents defendant Petróleos de Venezuela, S.A. (“PDVSA”) in the above-referenced
action. As directed by this Court in its September 30, 2020 Order (Dkt. No. 37) (the “September
Order”), we write jointly with counsel for plaintiffs Sergio Lovati, Rudi Lovati, Alessandra Sarago
Lovati and Alessandra Lovati (together, “Plaintiffs”) to provide a joint status report.

The parties have conferred and have agreed to the following procedural deadlines:

      •   PDVSA shall serve and file its answer to the complaint by October 23, 2020;
      •   The parties shall each serve their initial disclosures by November 6, 2020;
      •   The parties shall meet and confer regarding any additional discovery that is needed and
          provide a status report to the Court by November 20, 2020.

As explained in the separate letter dated October 11, 2020 from PDVSA, PDVSA intends to move to
certify the September Order for interlocutory appeal. PDVSA intends to serve and file its motion to
certify the September Order for interlocutory appeal by November 6, 2020. Plaintiffs intend to
oppose PDVSA’s motion.

We welcome the opportunity to further discuss the parties’ proposed schedule at the Court’s
convenience.

Respectfully yours,
/s/ Robin L. Muir
Robin L. Muir

Senior Associate
robin.muir@hoganlovells.com
D 212 918 3264
